                                                                                                                                 United States District Court
                                                                                                                                    Southern District of Texas

                                                                                                                                        ENTERED
                                     IN THE UNITED STATES DISTRICT COURT                                                           November 29, 2018
                                     FOR THE SOUTHERN DISTRICT OF TEXAS                                                             David J. Bradley, Clerk
                                              MCALLEN DIVISION

MATTHEW IVAN RAMIREZ                                                      §
    Petitioner,                                                           §
                                                                          §
VS.                                                                       §      CIVIL ACTION NO. M-18-178
                                                                          §
LORIE DAVIS, Director,                                                    §
Texas Department of Criminal Justice,                                     §
Correctional Institutions Division,                                       §
       Respondent.                                                        §


                        ORDER ADOPTING REPORT AND RECOMMENDATION
        Pending before the Court is Petitioner Matthew Ivan Ramirez’s Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court
for a report and recommendation. On October 9, 2018, the Magistrate Court issued the Report
and Recommendation, recommending that Respondent’s Motion for Summary Judgment be
granted, that Petitioner’s § 2254 habeas petition be denied, that Petitioner be denied a certificate
of appealability, and that this action be dismissed. The time for filing objections has passed
andno objections have been filed.
       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Respondent’s
Motion for Summary Judgment is GRANTED, that Petitioner’s Petition for Writ of Habeas
Corpus Pursuant to § 2254 is DENIED, that Petitioner is denied a certificate of appealability,
and that this action is DISMISSED.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 29th day of November, 2018.


                                                                           ___________________________________
                                                                           Micaela Alvarez
                                                                           United States District Judge




1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).



1/1
